JOHNSON, Circuit Judge,
concurring specially:
Although I concur with the majority in its holding that the disputed documents should be returned to the FBI, I write separately for two reasons. First, I am concerned that the majority reached the merits of this appeal unnecessarily. Second, in the event that the majority correctly reached the merits, it failed to address one claim made by the appellants.
A. BACKGROUND
A brief explanation of some pertinent procedural facts may be in order. When appellants filed their original state court action against Commissioner of Public Safety George Napper and the City of Atlanta, the United States was not permitted to intervene. After the state court ordered the City to release the disputed documents to the public, the United States filed suit in federal court against Napper, the City, the state court judge who ordered the documents released, and the state of Georgia. The complaint requested in part that (1) the documents loaned to the City by the FBI be declared United States records under 28 U.S.C.A. § 534,1 not subject to O.C.G.A. § 50-18-70;2 and (2) the documents be returned to the government pursuant to 28 U.S.C.A. § 534(b). As the majority notes, although the appellants had possession of the disputed documents at this time, the government never made the appellants a party to this action, never attempted to recover any documents from the appellants at any time, and never attempted to suppress information already made public.
On February 18, 1988, the appellants filed a motion to intervene “for the sole purpose of dismissing” the government’s claims. The appellants argued that the district court lacked jurisdiction over the government claims. The government moved for summary judgment based on 28 U.S.C.A. § 534(b). On March 17, the district court granted the appellants’ motion to intervene.
The district court found the appellants’ challenges to jurisdiction to be without merit and, on August 31, 1988, denied the appellants’ motion for dismissal. In the same order, the district court granted the government’s motion for summary judgment under 28 U.S.C.A. § 534. An initial judgment docketed on September 3, 1988, ordered “defendants” Napper, the City, the state judge, and the appellants to return the disputed documents to the government and pay the government its costs. In a second order issued November 10, 1988, and docketed November 14, the district judge explained that the September 3, 1988 order “d[id] not accurately reflect the directions of the court as expressed in its order of August 31, 1988.” The court ordered the clerk to amend the judgment to delete the state judge, who had been terminated as a defendant, and to delete the appellants, “against whom the plaintiff *1532sought no relief.”3
The appellants had filed notice of appeal with this Court on September 30, 1988. The appeal was docketed on October 11, 1988. Consequently, when the district court ordered the clerk to amend the clerical error on November 10, the suit had already been under the jurisdiction of this Court for one month, and the district court judge had no authority to amend the judgment without petitioning this Court. Fed. R.Civ.P. 60(a). For this reason, the September 3, 1988 judgment stood against the appellants at the time of this appeal.
B. STANDING
1. Intervention in the District Court Action
The district court granted the appellants’ application to intervene for the sole purpose of seeking dismissal of the government’s suit. The court did not specify whether it granted that application as intervention as of right under Fed.R.Civ.P. 24(a) or as permissive intervention under Fed.R. Civ.P. 24(b).4 Regardless of whether the intervention was as of right or permissive, however, the appellants had to have standing in order to intervene. Any plaintiff in federal court must demonstrate (1) that he has a personal stake in the outcome of the controversy and (2) that he has “suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendants and that the injury can be fairly traced to the challenged conduct and is likely to be redressed by a favorable decision.” Chiles v. Thornburgh, 865 F.2d 1197, 1204 (11th Cir.1989) (citing Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962) and Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 472, 102 S.Ct. 752, 758, 70 L.Ed.2d 700 (1982)). A party seeking to intervene in an action “must demonstrate a ‘direct, substantial, legally protectable interest in the proceeding’ before that party will be granted intervenor status.” Howard v. McLucas, 871 F.2d 1000, 1004 (11th Cir.1989) (citing Athens Lumber Co., Inc. v. Federal Election Commission, 690 F.2d 1364, 1366 (11th Cir.1982)). See also Panola Land Buying Ass’n v. Clark, 844 F.2d 1506, 1509 (11th Cir.1988) (citing Diaz v. Southern Drilling Corp., 427 F.2d 1118, 1124 (5th Cir.), cert. denied sub nom. Trefina v. U.S., 400 U.S. 878, 91 S.Ct. 118, 27 L.Ed.2d 115 (1970), and Hobson v. Hansen, 44 F.R.D. 18, 24 (D.D.C.1968)) (interest necessary for intervention as of right must be a “direct, substantial, legally protectable interest in the proceedings”) (emphasis in original).
As the majority opinion briefly notes, it is difficult to perceive appellants’ direct, substantial, and legally protectable interest in the suit between the City and the United States. At the time of the suit, the appellants already had the majority of the disputed FBI documents in their possession. They had already published several articles based on the documents. Neither of the parties to the lawsuit attempted to retrieve the documents from the appellants or to prevent the appellants from publishing further articles based on the documents they possessed. Further, nothing in the lawsuit prevented the appellants from requesting the documents from the FBI at a later date *1533if necessary.5 In short, appellants lacked standing to intervene in the district court action. The district court erred when it granted intervenor status.
2. Appeal
Even if the appellants did have standing to intervene, however, this Court should not have reached the merits of appellants’ appeal.
In order to establish standing to appeal, an intervenor must show that it has “suffered an actual or threatened injury,” the injury must be “distinct and palpable,” the injury must be “fairly traceable to the challenged action,” and “relief ... must be likely to follow from a favorable decision.” Boeing v. Comm’r of Patents and Trademarks, 853 F.2d 878, 880 (Fed.Cir.1988) (citing Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984); Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99, 99 S.Ct. 1601, 1607-08, 60 L.Ed.2d 66 (1979); Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 38, 96 S.Ct. 1917, 1924, 48 L.Ed.2d 450 (1976); Warth v. Seldin, 422 U.S. 490, 498-99, 95 S.Ct. 2197, 2204-05, 45 L.Ed.2d 343 (1975)). Appellants’ actual injury in the present case is the September 3, 1988 judgment ordering them to return the documents to the government. Because the government did not seek such relief from the appellants, and because the appellants were not defendants in the action, the judgment against them is unauthorized. An unauthorized judgment is clearly a distinct and palpable injury stemming from the district court action, and is clearly susceptible to relief. The appellants thus had standing to appeal the judgment against them on the ground that it is a nullity.
This is not, however, the ground on which the appellants appeal. Rather, the appellants argue that the district court lacked subject matter jurisdiction over the case because (1) there was no case or controversy, (2) the United States had no standing or authority to sue, (3) the district court should have abstained from the decision, and (4) the Rooker-Feldman doctrine precluded district court review. This amounts to an argument that the district court’s judgment against Napper and the City, both proper party defendants, was erroneous. Appellants argue that this erroneous judgment prevents them from publishing articles about the Atlanta Child Murders; thus they have suffered an actual injury likely to be redressed on appeal.
The appellants lack standing to challenge the district court judgment against Napper and the City for one reason: neither the district court’s judgment nor 28 U.S.C.A. § 534 restricts the appellants’ ability to publish the disputed material. The district court held in its order of August 31, 1988 that Napper and the City should return the disputed documents to the government; it did not order appellants to do so. Only as a result of a clerical error was judgment entered against the appellants. Section 534 states only that government exchanges of criminal records with state and local government entities are subject to cancellation upon dissemination outside the authorized departments. There is no provision in the statute for penalties against private parties who disclose the disseminated information. The appellants thus suffer no injury as a result of the judgment against Napper and the City; where there is no injury, there is no standing.
Because the appellants lacked standing to challenge the judgment against Napper and the City, this Court should not have reached the jurisdictional challenges. Rather, the judgment against the appellants should simply be vacated on the ground that it is unauthorized and a nullity.
C. ROOKER-FELDMAN DOCTRINE
Because the majority chose to address the appellants’ challenge to the jurisdiction of the district court, I feel it necessary to address the appellants’ fourth challenge, which the majority has not discussed. Appellants argue that because the state court *1534denied the government’s motion to intervene in the original action, the Rooker-Feldman doctrine precludes the district court and this Court from deciding this case. The Rooker-Feldman doctrine states that a federal court may not review final state court decisions because such review is reserved to the Supreme Court under 28 U.S.C.A. § 1257. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S.Ct. 1303, 1316-17, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). It is clear that this case does not fall within the confines of the Rooker-Feldman doctrine as thus formulated. The government brought a new action in the district court to recover its documents from the City. The government was not a party to the state proceeding; it cannot and does not appeal that decision. Nor does the government appeal the state court’s denial of its motion to intervene.
Appellants argue, however, that this Court’s holding in Wood v. Orange County, 715 F.2d 1543 (11th Cir.1983), cert. denied, 467 U.S. 1210, 104 S.Ct. 2398, 81 L.Ed.2d 355 (1984) requires us to vacate the district court decision. There is no merit to this argument. Wood began with separate criminal cases in Florida state court. The defendants in the criminal cases were adjudged insolvent and were appointed a public defender. The defendants signed affidavits attesting to their insolvency; these affidavits contained waiver clauses which informed the defendants that a lien could be impressed against their property for services rendered by the public defender. The waivers also stated that the defendants waived notice of any lien proceedings. After the criminal trials, the court entered liens against both defendants without notice. The defendants sued in federal court requesting declaratory and injunctive relief under the due process clause. Wood, 715 F.2d at 1545.
The defendants in the federal suit argued that the Rooker-Feldman doctrine precluded the federal action because the defendant/plaintiffs had the opportunity to raise their constitutional claims at several stages in the state proceedings. The Wood court agreed to an extent, holding that Rooker-Feldman “operates where the plaintiff fails to raise his federal claims in state court.” Wood, 715 F.2d at 1546. The Wood court further held, however, that this rule applies only “where the plaintiff had a reasonable opportunity to raise his federal claims in the state proceedings.” Id. at 1547. If the plaintiff had no such reasonable opportunity, then the issue is not “inextricably intertwined” with the state action and the district court has “original” jurisdiction over it. Id.
In the present action, the appellants sued the City in state court to compel production of the disputed documents. The United States attempted to intervene to prevent the dissemination of the documents; it was not permitted to do so. Thus, the government had no opportunity in the state court proceedings to raise the issue involved in the present federal action: whether the United States is entitled to the return of the disputed documents under 28 U.S.C.A. § 534. Because the government did not have a reasonable opportunity to raise this issue in the state proceeding, the Rooker-Feldman doctrine did not preclude the district court’s decision.
D. CONCLUSION
Although I feel that the Court need not have reached the merits of this appeal, I concur in the result reached under the analysis used by the majority.

. 28 U.S.C.A. § 534 (1982) states in pertinent part:
(a) The Attorney General shall— (1) acquire, collect, classify, and preserve identification, criminal identification, crime, and other records;
(4) exchange such records and information with, and for the official use of, authorized officials of the Federal Government, the States, cities, and penal and other institutions. (b) The exchange of records and information authorized by subsection (a)(4) of this section is subject to cancellation if dissemination is made outside the receiving departments or related agencies.


. At the time of the appellants’ original suit, O.C.G.A. § 50-18-70 stated:
(a) All state, county, and municipal records, except those which by order of a court of this state or by law are prohibited from being open to inspection by the general public, shall be open for a personal inspection of any citizen of this state at a reasonable time and place; and those in charge of such records shall not refuse this privilege to any citizen.
(b) The individual in control of such public record or records shall have a reasonable amount of time to determine whether or not the record or records requested are subject to access under this article. In no event shall this time exceed three business days. (Ga.L. 1959, p. 88, § 1; Code 1981, § 50-18-70; Ga. L.1982, p. 1789, § 1).


. The November 10, 1988 order was a ruling on the appellants’ motion to stay the judgment pending appeal. The court denied the motion to stay because the amended judgment did not mention the appellants.


. Under Rule 24(a), the court must permit a party to intervene if the party:
claim[s] an interest relating to the property or transaction which is the subject of the action and the appellant is so situated that the disposition of the action may as a practical matter impair or impede the applicant’s ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
Under Rule 24(b), a court, may permit a party to intervene if the applicant's claim or defense and the main action have a question of law or fact in common. Whether to allow permissive intervention "is committed to the sound discretion of the district court and will not be disturbed absent a clear abuse of discretion.” United States v. Dallas County Comm’n, 850 F.2d 1433, 1443 (11th Cir.1988).


. As the majority notes, the appellants may encounter difficulty in attempting to obtain the documents from the FBI, but this issue is not ripe for adjudication at this time.